Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

6.	Claims 9 & 18 are objected to because of the following reason: Claims 9 & 18 using acronyms without defining them first. Clams 9 & 18 use acronyms without having defined them by using the fully spelled out from the acronyms. In this case “A2 event” is used without define what A2 is. 

	Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 10-15 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holtman (Pub No. 2015/0024697) and further in view of Braun (Pub No. 2016/0380664). 
Regarding claim 1, Holtman discloses a device comprising: a wireless interface configured to communicate data with another device through a wireless communication link (Fig. 9: Wireless link between two devices-Device 910 & 920) & (Para. 79-80);
a sensor configured to detect whether the device is attached to a cradle (Fig. 9: Sensor-930 & Para. 79: Sensor 930 for detecting physical docking); and one or more processors coupled to the wireless interface and the sensor (Fig. 9: Processor- 922 connected to sensor-930), the one or more processors configured to: determine, based on a metric of the wireless communication link, whether a user is causing interference with the wireless communication link, in response to determining that the device is detached from the cradle (Para. 41:  Wireless link suffer when the phone is removed from the docking pad & the user blocking a direct signal path with their body. Note: The wireless link degrade/ suffer based on the metric of the link-link quality down) & (Para. 92-93: User affect the link & the sensor detect the detach of the device) and initiate a process to facilitate communication of the data in response to determining an interference in the system (Para. 94: Link connection continues even though interference based on the docking distance) & (Fig. 10: Modify RMM for data exchange-1070 & 1080).
Holtman is silent regarding determining that the user is causing the interference.
In a similar field of endeavor, Braun discloses determining that the user is causing the interference (Para. 57: User’s hand or hands are covering the device and causing interference to a particular transceiver path) and communication of the data in response to determining an interference in the system (Para. 60: Different antenna being activated and data transfer based on the active antenna & Para. 64 & 41-42) & (Fig. 5).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the user interference control system of Braun’s disclosure with the wireless device control system, as taught by Holtman. Doing so would have resulted in wireless interference detection and mitigation system to adjust interference in the device for robust wireless communication. 
Regarding claim 10, Claim 10 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 19, Claim 19 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2 & 20 & 11, Holtman discloses the process includes providing, by the one or more processors, a message for the user to attach the device to the cradle (Para. 58: Docking station message).
Regarding claim 3 & 12, Holtman discloses another wireless interface to communicate with the another device through another wireless communication link, wherein the process includes offloading, by the one or more processors, the communication of the data from the wireless interface to the another wireless interface, in response to determining that the device is detached from the cradle for a time period after presenting the message (Para. 41: Device remove from the docking) & (Para. 58 & Fig. 11: Discontinuation of physical docking).
Regarding claim 4 & 13, Holtman discloses the process includes disabling the wireless interface, in response to determining that the device is detached from the cradle for a time period after presenting the message (Para. 41 & Fig. 11: Discontinuation of physical docking & Fig. 3: Undock threshold & Fig. 13: Discontinue physical docking). 
Regarding claim 5 & 14, Holtman discloses the one or more processors are further configured to resume the communication of the data through the wireless interface, in response to determining that the device is attached to the cradle after presenting the message (Fig. 10: Dockee response & Physical docking).
Regarding claim 6 & 15, Holtman discloses the sensor includes a hall sensor (Para. 79: Sensor sensing docking) (Note: Hall sensor is well know to detect nearby devices). 


Claims 7-9 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holtman (Pub No. 2015/0024697), in view of Braun (Pub No. 2016/0380664) and further in view of Kanazawa (Pub No. 2009/0233641).
Regarding claim 7 & 16, Holtman silent regarding the one or more processors are configured to determine whether the contact of the user with the device interferes is interfering with the wireless communication link by: comparing a first receive signal metric of the wireless communication link at a first time and a second receive signal metric of the wireless communication link at a second time after the first time, and determining that the contact of the user with the device interferes is interfering with the wireless communication link, in response to the second receive signal metric being lower than the first receive signal metric by a threshold amount.  
	Kanazawa discloses the one or more processors are configured to determine whether the contact of the user with the device interferes is interfering with the wireless communication link by: comparing a first receive signal metric of the wireless communication link at a first time and a second receive signal metric of the wireless communication link at a second time after the first time (Fig. 3 & Abstract: : comparing a first receive signal and a second receive signal metric of the wireless communication link at a second time), and determining that the contact of the user with the device interferes is interfering with the wireless communication link, in response to the second receive signal metric being lower than the first receive signal metric by a threshold amount (Abstract & Fig. 3: RSSI value determined).  
	At the time of filling, it would have been obvious to use RSSI value to determine the signal strength in the wireless system to adjust communication.  
Regarding claim 8 & 17, Holtman teaches the one or more processors are configured to determine that the contact of the user with the device interferes is interfering with the wireless communication link, in response to an uplink transmit power of the wireless interface reaching or exceeding a defined transmit power level (Fig. 3 & 8: Power above threshold power) & (Para. 60-62).
 Regarding claim 9 & 18, Holtman teaches the one or more processors are configured to determine that the contact of the user with the device interferes is interfering with the wireless communication link, in response to detecting an A2 event (Fig. 11 & 13: remove docking and discontinue physical link. A2 event- User physically remove the docking by touching the device).

CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/MD K TALUKDER/            Primary Examiner, Art Unit 2648